 

Exhibit 10.3





 

 

 

 

 

 



 


CUSTODY AGREEMENT

 



 

 

 

dated as of April 15, 2015
by and between

 

 

 

 

BUSINESS DEVELOPMENT CORPORATION OF AMERICA II
(“Company”)


and


U.S. Bank National Association
(“Custodian”)

 

 

 



 

 

 



TABLE OF CONTENTS

 

Page

 



1. DEFINITIONS 1       2. APPOINTMENT OF CUSTODIAN 6       3. DUTIES OF
CUSTODIAN 7       4.  REPORTING 14       5.  DEPOSIT IN U.S. SECURITIES SYSTEMS
14       6.  RESERVED 15       7.  CERTAIN GENERAL TERMS 15       8. 
COMPENSATION OF CUSTODIAN 17       9. RESPONSIBILITY OF CUSTODIAN 17       10. 
SECURITY CODES 20       11. TAX LAW 20       12.  EFFECTIVE PERIOD, TERMINATION
20       13. REPRESENTATIONS AND WARRANTIES 21       14. PARTIES IN INTEREST; NO
THIRD PARTY BENEFIT 22       15.  NOTICES 22       16.  CHOICE OF LAW AND
JURISDICTION 23       17.  ENTIRE AGREEMENT; COUNTERPARTS 23       18. 
AMENDMENT; WAIVER 23       19. SUCCESSOR AND ASSIGNS 23       20. SEVERABILITY
24       21. REQUEST FOR INSTRUCTIONS 24       22. OTHER BUSINESS 24

 



- i -

 

 

TABLE OF CONTENTS

 

Page

 

23. REPRODUCTION OF DOCUMENTS 24       24. MISCELLANEOUS 24       SCHEDULES    
      SCHEDULE A – Trade Confirmation           SCHEDULE B – Initial Authorized
Persons  

 



- ii -

 

 



THIS CUSTODY AGREEMENT (this “Agreement”) is dated as of April 15, 2015 and is
by and between Business Development Corporation of America II (and any successor
or permitted assign, the “Company”), a corporation organized under the laws of
the State of Maryland, having its principal place of business at 405 Park
Avenue, 3rd Floor, New York, New York 10022 and U.S. Bank National Association
(or any successor or permitted assign acting as custodian hereunder, the
“Custodian”), a national banking association having a place of business at 425
Walnut Street, Cincinnatti, Ohio 45202-3923.

 

RECITALS

 

WHEREAS, the Company is registered under the Investment Company Act of 1940, as
amended (the “1940 Act”), as a closed-end management investment company, which
has elected to do business as a business development company and is authorized
to issue shares of common stock;

 

WHEREAS, the Company desires to retain U.S. Bank National Association to act as
custodian for the Company and each Subsidiary hereafter identified to the
Custodian;

 

WHEREAS, the Company desires that the Securities (as defined below) and cash be
held and administered by the Custodian pursuant to this Agreement; and

 

NOW THEREFORE, in consideration of the mutual covenants and agreements contained
in this Agreement, the parties hereto agree as follows:

 

1. DEFINITIONS

 

1.1 Defined Terms. In addition to terms expressly defined elsewhere in this
Agreement, the following words shall have the following meanings as used in this
Agreement:

 

“Account” or “Accounts” means the Cash Account, the Securities Account, any
Subsidiary Cash Account and any Subsidiary Securities Account, collectively.

 

“Agreement” means this Custody Agreement (as the same may be amended from time
to time in accordance with the terms hereof).

 

“Authorized Person” has the meaning set forth in Section 7.4.

 

“Business Day” means a day on which the Custodian is open for business in the
market or country in which a transaction is to take place.

 

“Cash Account” means the trust account to be established at the Custodian to
which the Custodian shall deposit and hold any cash Proceeds received by it from
time to time from or with respect to the Securities or the sale of the common
stock of the Company, as applicable, which deposit account shall be designated
the “Business Development Corporation of America II Cash Proceeds Account.”

 



 

 

 

“Company” has the meaning set forth in the first paragraph of this Agreement.

 

“Confidential Information” means any databases, computer programs, screen
formats, screen designs, report formats, interactive design techniques and other
similar or related information that may be furnished to the Company by the
Custodian from time to time pursuant to this Agreement.

 

“Custodian” has the meaning set forth in the first paragraph of this Agreement.

 

“Document Custodian” means the Custodian when acting in the role of a document
custodian hereunder.

 

“Eligible Investment” means any investment that at the time of its acquisition
is one or more of the following:

 

(a) United States government and agency obligations;

 

(b) commercial paper having a rating assigned to such commercial paper by
Standard & Poor’s Rating Services or Moody’s Investor Service, Inc. (or, if
neither such organization shall rate such commercial paper at such time, by any
nationally recognized rating organization in the United States of America) equal
to one of the two highest ratings assigned by such organization, it being
understood that as of the date hereof such ratings by Standard & Poor’s Rating
Services are “A1+” and “A1” and such ratings by Moody’s Investor Service, Inc.
are “P1” and “P2”;

 

(c) interest bearing deposits in United States dollars in United States banks
with an unrestricted surplus of at least U.S. $250,000,000, maturing within one
year; and

 

(d) money market funds (including funds of the bank serving as Custodian or its
affiliates) or United States government securities funds designed to maintain a
fixed share price and high liquidity.

 

“Eligible Securities Depository” has the meaning set forth in Section (b)(1) of
Rule 17f-7 under the 1940 Act.

 

“Federal Reserve Bank Book-Entry System” means a depository and securities
transfer system operated by the Federal Reserve Bank of the United States on
which all United States Government direct obligation bills, notes and bonds are
eligible to be held.

 

“Financing Documents” has the meaning set forth in Section 3.3(b)(ii).

 

“Loan” means any U.S. dollar denominated commercial loan, or Participation
therein, made by a bank or other financial institution that by its terms
provides for payments of principal and/or interest, including discount
obligations and payment-in-kind obligations, acquired by the Company from time
to time.

 



- 2 -

 

 

“Loan Checklist” means a list delivered to the Document Custodian in connection
with delivery of each Loan to the Custodian that identifies the items contained
in the related Loan File.

 

“Loan File” means, with respect to each Loan delivered to the Document
Custodian, each of the Required Loan Documents identified on the related Loan
Checklist.

 

“Noteless Loan” means a Loan with respect to which (i) the related loan
agreement does not require the obligor to execute and deliver an Underlying Note
to evidence the indebtedness created under such Loan and (ii) no Underlying
Notes are outstanding with respect to the portion of the Loan transferred to the
Company.

 

“Participation” means an interest in a Loan that is acquired indirectly by way
of a participation from a selling institution.

 

“Person” means any individual, corporation, partnership, limited liability
company, joint venture, association, joint stock company, trust (including any
beneficiary thereof), unincorporated organization or any government or agency or
political subdivision thereof.

 

“Proceeds” means, collectively, (i) the net cash proceeds to the Company of the
initial public offering by the Company and any subsequent offering by the
Company of any class of securities issued by the Company, (ii) all cash
distributions, earnings, dividends, fees and other cash payments paid on the
Securities (or, as applicable, Subsidiary Securities) by or on behalf of the
issuer or obligor thereof, or applicable paying agent, (iii) the net cash
proceeds of the sale or other disposition of the Securities (or, as applicable,
Subsidiary Securities) pursuant to the terms of this Agreement (and any
Reinvestment Earnings from investment of the foregoing, as defined in Section
3.6(b) hereof) and (iv) the net cash proceeds to the Company of any borrowing or
other financing by the Company.

 

“Proper Instructions” means instructions (including Trade Confirmations) signed
by an Authorized Person and received by the Custodian in form acceptable to it,
from the Company, or any Person duly authorized by the Company in any of the
following forms acceptable to the Custodian:

 

(a) in writing (and delivered by hand, by mail, by overnight courier, facsimile
or electronic mail);

 

(b) by electronic mail from an Authorized Person;

 

(c) such other means as may be agreed upon from time to time by the Custodian
and the party giving such instructions.

 

“Reinvestment Earnings” has the meaning set forth in Section 3.6(b).

 

“Required Loan Documents” means, for each Loan:

 



- 3 -

 

 

(a) other than in the case of a Participation, an executed copy of the
Assignment for such Loan, as identified on the Loan Checklist;

 

(b) with the exception of Noteless Loans and Participations, the original
executed Underlying Note endorsed by the issuer or the prior holder of record in
blank or to the Company, as identified on the Loan Checklist;

 

(c) an executed copy of the Underlying Loan Agreement (which may be included in
the Underlying Note if so indicated in the Loan Checklist), together with a copy
of all amendments and modifications thereto, as identified on the Loan
Checklist;

 

(d) a copy of each related security agreement (if any) signed by the applicable
Obligor(s), as identified on the Loan Checklist;

 

(e) a copy of the Loan Checklist; and

 

(f) a copy of each related guarantee (if any) then executed in connection with
such Loan, as identified on the Loan Checklist.

 

“Securities” means, collectively, the (i) investments, including Loans, acquired
by the Company and delivered to the Custodian by the Company from time to time
during the term of, and pursuant to the terms of, this Agreement and (ii) all
dividends in kind (e.g., non-cash dividends) from the investments described in
clause (i), all of which shall be in U.S. denomination. For avoidance of
confusion, the term “securities” includes stocks, shares, bonds, debentures,
notes, mortgages or other obligations and any certificates, receipts, warrants
or other instruments representing rights to receive, purchase, or subscribe for
the same, or evidencing or representing any other rights or interests therein,
or in any property or assets).

 

“Securities Account” means the segregated trust account to be established at the
Custodian to which the Custodian shall deposit or credit and hold the Securities
(other than Loans) received by it pursuant to this Agreement, which account
shall be designated the “Business Development Corporation of America II
Securities Custody Account”.

 

“Securities Custodian” means the Custodian when acting in the role of a
securities custodian hereunder.

 

“Securities Depository” means The Depository Trust Company and any other
clearing agency registered with the Securities and Exchange Commission under
Section 17A of the Securities Exchange Act of 1934, as amended (the “1934 Act”),
which acts as a system for the central handling of Securities where all
Securities of any particular class or series of an issuer deposited within the
system are treated as fungible and may be transferred or pledged by bookkeeping
entry without physical delivery of the Securities.

 

“Securities System” means the Federal Reserve Book-Entry System, a clearing
agency which acts as a Securities Depository or another book entry system for
the central handling of securities (including an Eligible Securities
Depository).

 



- 4 -

 

 

“Shares” means the shares of common stock issued by Business Development
Corporation of America II, a Maryland corporation.

 

“Street Delivery Custom” means a custom of the United States securities market
to deliver securities which are being sold to the buying broker for examination
to determine that the securities are in proper form.

 

“Street Name” means the form of registration in which the securities are held by
a broker who is delivering the securities to another broker for the purposes of
sale, it being an accepted custom in the United States securities industry that
a security in Street Name is in proper form for delivery to a buyer and that a
security may be re-registered by a buyer in the ordinary course.

 

“Subsidiary Cash Account” shall have the meaning set forth in Section 3.13(b).

 

“Subsidiary Securities” means, collectively, the (i) investments, including
Loans, acquired by a Subsidiary and delivered to the Custodian from time to time
during the term of, and pursuant to the terms of, this Agreement and (ii) all
dividends in kind (e.g., non-cash dividends) from the investments described in
clause (i).

 

“Subsidiary Securities Account” shall have the meaning set forth in Section
3.13(a).

 

“Subsidiary” means, collectively, any wholly owned subsidiary of the Company
identified to the Custodian by the Company.

 

“Trade Confirmation” means a confirmation to the Custodian from the Company of
the Company’s acquisition of a Loan, and setting forth applicable information
with respect to such Loan, which confirmation may be in the form of Schedule A
attached hereto and made a part hereof, subject to such changes or additions as
may be agreed to by, or in such other form as may be agreed to by, the Custodian
and the Company from time to time.

 

“Underlying Loan Agreement” means, with respect to any Loan, the document or
documents evidencing the commercial loan agreement or facility pursuant to which
such Loan is made.

 

“Underlying Loan Documents” means, with respect to any Loan, the related
Underlying Loan Agreement together with any agreements and instruments
(including any Underlying Note) executed or delivered in connection therewith.

 

“Underlying Note” means the one or more promissory notes executed by an obligor
evidencing a Loan.

 

1.2 Construction. In this Agreement, unless the contrary intention appears:

 

(a) any reference to this Agreement or another agreement or instrument refers to
such agreement or instrument as the same may be amended, modified or otherwise
rewritten from time to time;

 



- 5 -

 

 

(b) a reference to a statute, ordinance, code or other law includes regulations
and other instruments under it and consolidations, amendments, re-enactments or
replacements of any of them;

 

(c) any term defined in the singular form may be used in, and shall include, the
plural with the same meaning, and vice versa;

 

(d) a reference to a Person includes a reference to the Person’s executors,
custodians, successors and permitted assigns;

 

(e) an agreement, representation or warranty in favor of two or more Persons is
for the benefit of them jointly and severally;

 

(f) an agreement, representation or warranty on the part of two or more Persons
binds them jointly and severally;

 

(g) a reference to the term “including” means “including, without limitation;”
and

 

(h) a reference to any accounting term is to be interpreted in accordance with
generally accepted principles and practices in the United States, consistently
applied, unless otherwise instructed by the Company.

 

1.3 Headings. Headings are inserted for convenience and do not affect the
interpretation of this Agreement.

 

2. APPOINTMENT OF CUSTODIAN

 

2.1 Appointment and Acceptance. The Company hereby appoints the Custodian as
custodian of all Securities and cash owned by the Company and the Subsidiaries
(as applicable) (that has been delivered to the Custodian) at any time during
the period of this Agreement, on the terms and conditions set forth in this
Agreement (which shall include any addendum hereto which is hereby incorporated
in this Agreement and made a part of this Agreement), and the Custodian hereby
accepts such appointment and agrees to perform the services and duties set forth
in this Agreement with respect to it, subject to and in accordance with the
provisions hereof.

 

2.2 Instructions. The Company agrees that it shall from time to time provide, or
cause to be provided, to the Custodian all necessary instructions and
information, and shall respond promptly to all inquiries and requests of the
Custodian, as may reasonably be necessary to enable the Custodian to perform its
duties hereunder.

 

2.3 Company Responsible For Directions. The Company is solely responsible for
directing the Custodian with respect to deposits to, withdrawals from and
transfers to or from the Account. Without limiting the generality of the
foregoing, the Custodian has no responsibility for compliance with the 1940 Act,
any restrictions, covenants, limitations or obligations to which the Company may
be subject or for which it may have obligations to third-parties in respect of
the Account, and the Custodian shall have no liability for the application of
any funds made at the direction of the Company. The Company shall be solely
responsible for properly instructing all applicable payors to make all
appropriate payments to the Custodian for deposit to the Account, and for
properly instructing the Custodian with respect to the allocation or application
of all such deposits.

 



- 6 -

 

 

3. DUTIES OF CUSTODIAN

 

3.1 Segregation. All Securities, Subsidiary Securities and non-cash property
held by the Custodian, as applicable, for the account of the Company or
Subsidiary (other than Securities maintained in a Securities Depository or
Securities System) shall be physically segregated from other Securities and
non-cash property in the possession of the Custodian (including the Securities
and non-cash property of the other series of the Company, if applicable) and
shall be identified as subject to this Agreement. Any Account may contain any
number of sub-accounts for the convenience of the Custodian or as required by
the Company for convenience in administering such accounts.

 

3.2 Securities Custody Account. The Custodian shall open and maintain a
segregated trust account in the name of the Company, subject only to order of
the Custodian, in which the Custodian shall enter and carry, subject to Section
3.3 (b), all Securities (other than Loans), cash and other assets of the Company
which are delivered to it in accordance with this Agreement. For avoidance of
doubt, the Custodian shall not be required to credit or deposit Loans in the
Securities Account but shall instead maintain a register (in book-entry form or
in such other form as it shall deem necessary or desirable) of such Loans,
containing such information as the Company and the Custodian may reasonably
agree; provided that, with respect to such Loans, all Required Loan Documents
shall be held in safekeeping by the Document Custodian, individually segregated
from the securities and investments of any other Person and marked so as to
clearly identify them as the property of the Company in a manner consistent with
Rule 17f-1 under the 1940 Act and as set forth in this Agreement.

 

3.3 Delivery of Securities to Custodian.

 

(a) The Company shall deliver, or cause to be delivered, to the Custodian all of
the Company’s Securities, cash and other investment assets, including (i) all
payments of income, payments of principal and capital distributions received by
the Company with respect to such Securities, cash or other assets owned by the
Company at any time during the period of this Agreement and (ii) all cash
received by the Company for the issuance, at any time during such period, of
Shares or other securities or in connection with a borrowing by the Company.
With respect to Loans, the Required Loan Documents and other Underlying Loan
Documents shall be delivered to the Custodian in its role as, and at the address
identified for, the Document Custodian. With respect to assets other than Loans,
such assets shall be delivered to the Custodian in its role as, and (where
relevant) at the address identified for, the Securities Custodian. Except to the
extent otherwise expressly provided in this Agreement, delivery of Securities to
the Custodian shall be in Street Name or other good delivery form. The Custodian
shall not be responsible for such Securities, cash or other assets until
actually delivered to, and received by, it.

 



- 7 -

 

 

(b) (i) In connection with its acquisition of a Loan or other delivery of a
Security constituting a Loan, the Company shall deliver or cause to be delivered
to the Custodian (in its roles as, and at the address identified for, the
Custodian and Document Custodian) a properly completed Trade Confirmation
containing such information in respect of such Loan as the Custodian may
reasonably require in order to enable the Custodian to perform its duties
hereunder in respect of such Loan on which the Custodian may conclusively rely
without further inquiry or investigation, in such form and format as the
Custodian reasonably may require, and shall deliver to the Document Custodian
(in its role as, and at the address identified for, the Document Custodian) the
Required Loan Documents for all Loans, including the Loan Checklist.

 

(ii) Notwithstanding anything in this Agreement to the contrary, delivery of
Loans acquired by the Company (or, if applicable, a Subsidiary thereof) which
constitute Noteless Loans or Participations or which are otherwise not evidenced
by a “security” or “instrument” as defined in Section 8-102 and Section
9-102(a)(47) of the UCC, respectively, shall be made by delivery to the Document
Custodian of (A) in the case of a Noteless Loan, a copy of the loan register
with respect to such Noteless Loan evidencing registration of such Loan on the
books and records of the applicable obligor or bank agent to the name of the
Company or, if applicable, a Subsidiary (or, in either case, its nominee) or a
copy (which may be a facsimile copy) of an assignment agreement in favor of the
Company (or the applicable Subsidiary) as assignee and (B) in the case of a
Participation, a copy of the related participation agreement. Any duty on the
part of the Custodian with respect to the custody of such Loans shall be limited
to the exercise of reasonable care by the Custodian in the physical custody of
any such documents delivered to it, and any related instrument, security, credit
agreement, assignment agreement and/or other agreements or documents, if any
(collectively, “Financing Documents”), that may be delivered to it. Nothing in
this Agreement shall require the Custodian to credit to the Securities Account
or to treat as a financial asset (within the meaning of Section 8-102(a)(9) of
the UCC) any such Loan or other asset in the nature of a general intangible (as
defined in Section 9-102(a)(42) of the UCC) or to “maintain” a sufficient
quantity thereof.

 

(iii) The Custodian may assume the genuineness of any such Financing Document it
may receive and the genuineness and due authority of any signatures appearing
thereon, and shall be entitled to assume that each such Financing Document it
may receive is what it purports to be. If an original “security” or “instrument”
as defined in Section 8-102 and Section 9-102(a)(47) of the UCC, respectively,
is or shall be or become available with respect to any Loan to be held by the
Custodian under this Agreement, it shall be the sole responsibility of the
Company to make or cause delivery thereof to the Document Custodian, and the
Custodian shall not be under any obligation at any time to determine whether any
such original security or instrument has been or is required to be issued or
made available in respect of any Loan or to compel or cause delivery thereof to
the Custodian.

 

(iv) Contemporaneously with the acquisition of any Loan, the Company shall (A)
cause the Required Loan Documents evidencing such Loan to be delivered to the
Document Custodian; (B) if requested by the Custodian, provide to the Custodian
an amortization schedule of principal payments and a schedule of the interest
payable date(s) identifying the amount and due dates of all scheduled principal
and interest payments for such Loan and (C) a properly completed Trade
Confirmation containing such information in respect of such Loan as the
Custodian may reasonably require in order to enable the Custodian to perform its
duties hereunder in respect of such Loan on which the Custodian may conclusively
rely without further inquiry or investigation, in such form and format as the
Custodian reasonably may require; (D) take all actions reasonably necessary for
the Company to acquire good title to such Loan; and (E) take all actions as may
be reasonably necessary (including appropriate payment notices and instructions
to bank agents or other applicable paying agents) to cause (y) all payments in
respect of the Loan to be made to the Custodian and (z) all notices,
solicitations and other communications in respect of such Loan to be directed to
the Company. The Custodian shall have no liability for any delay or failure on
the part of the Company to provide necessary information to the Custodian, or
for any inaccuracy therein or incompleteness thereof, or for any delay or
failure on the part of the Company to give such effective payment instruction to
bank agents and other paying agents, in respect of the Loans. With respect to
each such Loan, the Custodian shall be entitled to rely on any information and
notices it may receive from time to time from the related bank agent, obligor or
similar party with respect to the related Loan Asset, and shall be entitled to
update its records (as it may deem necessary or appropriate), or from the
Company, on the basis of such information or notices received, without any
obligation on its part independently to verify, investigate or recalculate such
information.

 



- 8 -

 

 

3.4 Release of Securities.

 

(a) The Custodian or Document Custodian shall release and ship for delivery, or
direct its agents or sub-custodian to release and ship for delivery, as the case
may be, Securities or Required Loan Documents (or other Underlying Loan
Documents) of the Company held by the Custodian, its agents or its sub-custodian
from time to time upon receipt of Proper Instructions (which shall, among other
things, specify the Securities or Required Loan Documents (or other Underlying
Loan Documents) to be released, with such delivery and other information as may
be necessary to enable the Custodian to perform), which may be standing
instructions (in form acceptable to the Custodian) in the following cases:

 

(i) upon sale of such Securities by or on behalf of the Company and, unless
otherwise directed by Proper Instructions:

 

(A)in accordance with the customary or established practices and procedures in
the jurisdiction or market where the transactions occur, including delivery to
the purchaser thereof or to a dealer therefor (or an agent of such purchaser or
dealer) against expectation of receiving later payment; or

 

(B)in the case of a sale effected through a Securities System, in accordance
with the rules governing the operations of the Securities System;

 

(ii) upon the receipt of payment in connection with any repurchase agreement
related to such securities;

 



- 9 -

 

 

(iii) to a depositary agent in connection with tender or other similar offers
for securities;

 

(iv) to the issuer thereof or its agent when such securities are called,
redeemed, retired or otherwise become payable (unless otherwise directed by
Proper Instructions, the cash or other consideration is to be delivered to the
Custodian, its agents or its sub-custodian);

 

(v) to an issuer thereof, or its agent, for transfer into the name of the
Custodian or of any nominee of the Custodian or into the name of any of its
agents or sub-custodian or their nominees or for exchange for a different number
of bonds, certificates or other evidence representing the same aggregate face
amount or number of units;

 

(vi) to brokers clearing banks or other clearing agents for examination in
accordance with the Street Delivery Custom;

 

(vii) for exchange or conversion pursuant to any plan of merger, consolidation,
recapitalization, reorganization or readjustment of the securities of the issuer
of such securities, or pursuant to any deposit agreement (unless otherwise
directed by Proper Instructions, the new securities and cash, if any, are to be
delivered to the Custodian, its agents or its sub-custodian);

 

(viii) in the case of warrants, rights or similar securities, the surrender
thereof in the exercise of such warrants, rights or similar securities or the
surrender of interim receipts or temporary securities for definitive securities
(unless otherwise directed by Proper Instructions, the new securities and cash,
if any, are to be delivered to the Custodian, its agents or its sub-custodian);
and/or

 

(ix) for any other purpose, but only upon receipt of Proper Instructions and an
officer’s certificate signed by an officer of the Company (which officer shall
not have been the Authorized Person providing the Proper Instructions) stating
(A) the specified securities to be delivered, (B) the purpose for such delivery,
(C) that such purpose is a proper corporate purpose and (D) naming the person or
persons to whom delivery of such securities shall be made and attaching a
certified copy of a resolution of the board of directors of the Company (or an
authorized committee thereof) approving the delivery of such Proper
Instructions.

 

3.5 Registration of Securities. Securities held by the Custodian, its agents or
its sub-custodian (other than bearer securities, securities held in a Securities
System or Securities that are Noteless Loans or Participations) shall be
registered in the name of the Company or its nominee; or, at the option of the
Custodian, in the name of the Custodian or in the name of any nominee of the
Custodian, or in the name of its agents or its sub-custodian or their nominees;
or if directed by the Company by Proper Instruction, may be maintained in Street
Name. The Custodian, its agents and its sub-custodian shall not be obligated to
accept Securities on behalf of the Company under the terms of this Agreement
unless such Securities are in Street Name or other good deliverable form.

 



- 10 -

 

 

3.6 Bank Accounts, and Management of Cash.

 

(a) Proceeds from the Securities received by the Custodian from time to time
shall be credited to the Cash Account. All amounts credited to the Cash Account
shall be subject to clearance and receipt of final payment by the Custodian.

 

(b) Amounts held in the Cash Account from time to time may be invested in
Eligible Investments pursuant to specific written Proper Instructions (which may
be standing instructions) received by the Custodian from an Authorized Person
acting on behalf of the Company. Such investments shall be subject to
availability and the Custodian’s then applicable transaction charges (which
shall be at the Company’s expense). The Custodian shall have no liability for
any loss incurred on any such investment. Absent receipt of such written
instruction from the Company, the Custodian shall have no obligation to invest
(or otherwise pay interest on) amounts on deposit in the Cash Account. In no
instance will the Custodian have any obligation to provide investment advice to
the Company. Any earnings from such investment of amounts held in the Cash
Account from time to time (collectively, “Reinvestment Earnings”) shall be
redeposited in the Cash Account (and may be reinvested at the written direction
of the Company).

 

(c) In the event that the Company shall at any time request a withdrawal of
amounts from the Cash Account, the Custodian shall be entitled to liquidate, and
shall have no liability for any loss incurred as a result of the liquidation of,
any investment of the funds credited to such account as needed to provide
necessary liquidity. Investment instructions may be in the form of standing
instructions (in the form of Proper Instructions acceptable to Custodian).

 

(d) The Company acknowledges that cash deposited or invested with any bank
(including the bank acting as Custodian) may make a margin or generate banking
income for which such bank shall not be required to account to the Company.

 

3.7 [Reserved.]

 

3.8 Collection of Income. The Custodian, its agents or its sub-custodian shall
use reasonable efforts to collect on a timely basis all income and other
payments with respect to the Securities held hereunder to which the Company
shall be entitled, to the extent consistent with usual custom in the securities
custodian business in the United States. Such efforts shall include collection
of interest income, dividends and other payments with respect to registered
domestic securities if on the record date with respect to the date of payment by
the issuer the Security is registered in the name of the Custodian or its
nominee (or in the name of its agent or sub-custodian, or their nominees); and
interest income, dividends and other payments with respect to bearer domestic
securities if, on the date of payment by the issuer such securities are held by
the Custodian or its sub-custodian or agent; provided, however, that in the case
of Securities held in Street Name, the Custodian shall use commercially
reasonable efforts only to timely collect income. In no event shall the
Custodian’s agreement herein to collect income be construed to obligate the
Custodian to commence, undertake or prosecute any legal proceedings.

 

3.9 Payment of Moneys.

 



- 11 -

 

 

(a) Upon receipt of Proper Instructions, which may be standing instructions, the
Custodian shall pay out from the Cash Account (or remit to its agents or its
sub-custodian, and direct them to pay out) moneys of the Company on deposit
therein in the following cases:

 

(i) upon the purchase of Securities for the Company pursuant to such Proper
Instruction; and such purchase may, unless and except to the extent otherwise
directed by Proper Instructions, be carried out by the Custodian:

 

(A)in accordance with the customary or established practices and procedures in
the jurisdiction or market where the transactions occur, including delivering
money to the seller thereof or to a dealer therefor (or any agent for such
seller or dealer) against expectation of receiving later delivery of such
securities; or

 

(B)in the case of a purchase effected through a Securities System, in accordance
with the rules governing the operation of such Securities System;

 

(ii) [reserved]; and

 

(iii) for any other purpose directed by the Company, but only upon receipt of
Proper Instructions specifying the amount of such payment, and naming the Person
or Persons to whom such payment is to be made.

 

(b) At any time or times, the Custodian shall be entitled to pay (i) itself from
the Cash Account, whether or not in receipt of express direction or instruction
from the Company, any amounts due and payable to it pursuant to Section 8
hereof, and (ii) as otherwise permitted by Section 7.5, 9.4 or Section 12.5
below, provided, however, that in each case all such payments shall be accounted
for to the Company.

 

3.10 Proxies. The Custodian will, with respect to the Securities held hereunder,
use reasonable efforts to cause to be promptly executed by the registered holder
of such Securities proxies received by the Custodian from its agents or its
sub-custodian or from issuers of the Securities being held for the Company,
without indication of the manner in which such proxies are to be voted, and upon
receipt of Proper Instructions shall promptly deliver such proxies, proxy
soliciting materials and notices relating to such Securities. In the absence of
such Proper Instructions, or in the event that such Proper Instructions are not
received in a timely fashion, the Custodian shall be under no duty to act with
regard to such proxies.

 

3.11 Communications Relating to Securities. The Custodian shall transmit
promptly to the Company all written information (including pendency of calls and
maturities of Securities and expirations of rights in connection therewith)
received by the Custodian, from its agents or its sub-custodian or from issuers
of the Securities being held for the Company. The Custodian shall have no
obligation or duty to exercise any right or power, or otherwise to preserve
rights, in or under any Securities unless and except to the extent it has
received timely Proper Instruction from the Company in accordance with the next
sentence. The Custodian will not be liable for any untimely exercise of any
right or power in connection with Securities at any time held by the Custodian,
its agents or sub-custodian unless:

 



- 12 -

 

 



(i) the Custodian has received Proper Instructions with regard to the exercise
of any such right or power; and

 

(ii) the Custodian, or its agents or sub-custodian are in actual possession of
such Securities,

 

in each case, at least three (3) Business Days prior to the date on which such
right or power is to be exercised. It will be the responsibility of the Company
to notify the Custodian of the Person to whom such communications must be
forwarded under this Section.

 

3.12 Records. The Custodian shall create and maintain complete and accurate
records relating to its activities under this Agreement with respect to the
Securities, cash or other property held for the Company under this Agreement,
with particular attention to Section 31 of the 1940 Act and Rules 31a-1 and
31a-2 thereunder. To the extent that the Custodian, in its sole opinion, is able
to do so, the Custodian shall provide assistance to the Company (at the
Company’s reasonable request made from time to time) by providing
sub-certifications regarding certain of its services performed hereunder to the
Company in connection with the Company’s certification requirements pursuant to
the Sarbanes-Oxley Act of 2002, as amended. All such records shall be the
property of the Company and shall at all times during the regular business hours
of the Custodian be open for inspection by duly authorized officers, employees
or agents of the Company and employees and agents of the Securities and Exchange
Commission, upon reasonable request and prior notice and at the Company’s
expense. The Custodian shall, at the Company’s request, supply the Company with
a tabulation of securities owned by the Company and held by the Custodian and
shall, when requested to do so by the Company and for such compensation as shall
be agreed upon between the Company and the Custodian, include, to the extent
applicable, the certificate numbers in such tabulations, to the extent such
information is available to the Custodian.

 

3.13 Custody of Subsidiary Securities.

 

(a) At the request of the Company, with respect to each Subsidiary identified to
the Custodian by the Company, there shall be established at the Custodian a
segregated trust account to which the Custodian shall deposit and hold any
Subsidiary Securities (other than Loans) received by it (and any Proceeds
received by it in the form of dividends in kind) pursuant to this Agreement,
which account shall be designated the “[INSERT NAME OF SUBSIDIARY] Securities
Account” (the “Subsidiary Securities Account”).

 

(b) At the request of the Company, with respect to each Subsidiary identified to
the Custodian by the Company, there shall be established at the Custodian a
segregated trust account to which the Custodian shall deposit and hold any cash
Proceeds received by it from time to time from or with respect to Subsidiary
Securities, which account shall be designated the “[INSERT NAME OF SUBSIDIARY]
Cash Proceeds Account” (the “Subsidiary Cash Account”).

 



- 13 -

 

 

(c) To the maximum extent possible, the provisions of this Agreement regarding
Securities of the Company, the Securities Account and the Cash Account shall be
applicable to any Subsidiary Securities, Subsidiary Securities Account and
Subsidiary Cash Account, respectively. The parties hereto agree that the Company
shall notify the Custodian in writing as to the establishment of any Subsidiary
as to which the Custodian is to serve as custodian pursuant to the terms of this
Agreement; and identify in writing any accounts the Custodian shall be required
to establish for such Subsidiary as provided in this Agreement.

 

3.14 Duties of Custodian with Respect to the Books of Account and Calculation of
Net Asset Value and Net Income. The Custodian shall cooperate with and supply
necessary information to the entity or entities appointed by the Company to keep
the books of account of the Company and/or provide such other information, if
directed in writing to do so by the Company, with respect to the Securities as
may be routinely maintained by the Custodian in performing its ordinary
Custodian function pursuant to this Agreement, or as the Company may reasonably
request from time to time and that the Custodian determines, in its sole
discretion, may be provided without unreasonable burden or expense.

 

4. REPORTING

 

(a) If requested by the Company, the Custodian shall render to the Company a
monthly report of (i) all deposits to and withdrawals from the Cash Account
during the month, and the outstanding balance (as of the last day of the
preceding monthly report and as of the last day of the subject month) and (ii)
an itemized statement of the Securities held pursuant to this Agreement as of
the end of each month, as well as a list of all Securities transactions that
remain unsettled at that time and (iii) such other matters as the parties may
agree from time to time.

 

(b) For each Business Day, the Custodian shall render to the Company a daily
report of (i) all deposits to and withdrawals from the Cash Account for such
Business Day and the outstanding balance as of the end of such Business Day and
(ii) a report of settled trades of Securities for such Business Day.

 

(c) The Custodian shall have no duty or obligation to undertake any market
valuation of the Securities under any circumstance.

 

(d) The Custodian shall provide the Company with such reports as are reasonably
available to it, and as the Company may reasonably request from time to time, on
the internal accounting controls and procedures for safeguarding securities,
which are employed by the Custodian.

 

5. DEPOSIT IN U.S. SECURITIES SYSTEMS

 

The Custodian may deposit and/or maintain Securities in a Securities System
within the United States in accordance with applicable Federal Reserve Board and
Securities and Exchange Commission rules and regulations, including Rule 17f-4
under the 1940 Act, and subject to the following provisions:

 



- 14 -

 

 

(a) The Custodian may keep domestic Securities in a U.S. Securities System
provided that such Securities are represented in an account of the Custodian in
the U.S. Securities System which shall not include any assets of the Custodian
other than assets held by it as a fiduciary, custodian or otherwise for
customers;

 

(b) The records of the Custodian with respect to Securities which are maintained
in a U.S. Securities System shall identify by book-entry those Securities
belonging to the Company;

 

(c) If requested by the Company, the Custodian shall provide to the Company
copies of all notices received from the U.S. Securities System of transfers of
Securities for the account of the Company; and

 

(d) Anything to the contrary in this Agreement notwithstanding, the Custodian
shall not be liable to the Company for any direct loss, damage, cost, expense,
liability or claim to the Company resulting from use of any Securities System
(other than to the extent resulting from the gross negligence, misfeasance or
misconduct of the Custodian itself, or from failure of the Custodian to enforce
effectively such rights as it may have against the U.S. Securities System).

 

6. [RESERVED]

 

7. CERTAIN GENERAL TERMS

 

7.1 No Duty to Examine Underlying Instruments. Nothing in this Agreement shall
obligate the Custodian to review or examine the terms of any underlying
instrument, certificate, credit agreement, indenture, loan agreement, promissory
note or other financing document evidencing or governing any Security to
determine the validity, sufficiency, marketability or enforceability of any
Security (and shall have no responsibility for the genuineness or completeness
thereof), or otherwise.

 

7.2 Resolution of Discrepancies. In the event of any discrepancy between the
information set forth in any report provided by the Custodian to the Company and
any information contained in the books or records of the Company, the Company
shall promptly notify the Custodian thereof, and the parties shall cooperate to
diligently resolve the discrepancy.

 

7.3 Improper Instructions. Notwithstanding anything in this Agreement to the
contrary, the Custodian shall not be obligated to take any action (or forebear
from taking any action), which it reasonably determines (at its sole option) to
be contrary to the terms of this Agreement or applicable law. In no instance
shall the Custodian be obligated to provide services on any day that is not a
Business Day.

 

7.4 Proper Instructions.

 

(a) The Company will give a notice to the Custodian, in form acceptable to the
Custodian, specifying the names and specimen signatures of persons authorized to
give Proper Instructions (collectively, “Authorized Persons” and each is an
“Authorized Person”) which notice shall be signed by an Authorized Person
previously certified to the Custodian. The Custodian shall be entitled to rely
upon the identity and authority of such persons until it receives written notice
from an Authorized Person of the Company to the contrary. The initial Authorized
Persons are set forth on Schedule B attached hereto and made a part hereof (as
such Schedule B may be modified from time to time by written notice from the
Company to the Custodian); and the Company hereby represents and warrants that
the true and accurate specimen signatures of such initial Authorized Persons are
set forth on Schedule B.

 



- 15 -

 

 

(b) The Custodian shall have no responsibility or liability to the Company (or
any other person or entity), and shall be indemnified and held harmless by the
Company, in the event that a subsequent written confirmation of an oral
instruction fails to conform to the oral instructions received by the Custodian.
The Custodian shall not have an obligation to act in accordance with purported
instructions to the extent that they conflict with applicable law or
regulations, local market practice or the Custodian’s operating policies and
practices. The Custodian shall not be liable for any loss resulting from a delay
while it obtains clarification of any Proper Instructions.

 

7.5 Actions Permitted Without Express Authority. The Custodian may, at its
discretion, without express authority from the Company:

 

(a) make payments to itself as described in or pursuant to Section 3.9(b), or to
make payments to itself or others for minor expenses of handling securities or
other similar items relating to its duties under this Agreement, provided that
all such payments shall be accounted for to the Company;

 

(b) surrender Securities in temporary form for Securities in definitive form;

 

(c) endorse for collection cheques, drafts and other negotiable instruments; and

 

(d) in general, attend to all nondiscretionary details in connection with the
sale, exchange, substitution, purchase, transfer and other dealings with the
securities and property of the Company.

 

7.6 Evidence of Authority. The Custodian shall be protected in acting upon any
instructions, notice, request, consent, certificate instrument or paper
reasonably believed by it to be genuine and to have been properly executed or
otherwise given by or on behalf of the Company by an Authorized Person. The
Custodian may receive and accept a certificate signed by any Authorized Person
as conclusive evidence of:

 

(a) the authority of any person to act in accordance with such certificate; or

 

(b) any determination of or any action by the Company as described in such
certificate,

 

and such certificate may be considered as in full force and effect until receipt
by the Custodian of written notice to the contrary from an Authorized Person of
the Company.

 



- 16 -

 

 

7.7 Receipt of Communications. Any communication received by the Custodian on a
day which is not a Business Day or after 3:30 p.m., Eastern time (or such other
time as is agreed by the Company and the Custodian from time to time), on a
Business Day will be deemed to have been received on the next Business Day (but
in the case of communications so received after 3:30 p.m., Eastern time, on a
Business Day the Custodian will use its best efforts to process such
communications as soon as possible after receipt).

 

8. COMPENSATION OF CUSTODIAN

 

8.1 Fees. The Custodian shall be entitled to compensation for its services in
accordance with the terms of that certain fee letter dated March 16, 2015,
between the Company and the Custodian.

 

8.2 Expenses. The Company agrees to pay or reimburse to the Custodian upon its
request from time to time all costs, disbursements, advances and expenses
(including reasonable and documented out-of-pocket fees and expenses of legal
counsel) incurred, and any disbursements and advances made (including any
Account overdraft resulting from any settlement or assumed settlement,
provisional credit, chargeback, returned deposit item, reclaimed payment or
claw-back, or the like), in connection with the preparation or execution of this
Agreement, or in connection with the transactions contemplated hereby or the
administration of this Agreement or performance by the Custodian of its duties
and services under this Agreement, from time to time (including costs and
expenses of any action deemed necessary by the Custodian to collect any amounts
owed to it under this Agreement).

 

9. RESPONSIBILITY OF CUSTODIAN

 

9.1 General Duties. The Custodian shall have no duties, obligations or
responsibilities under this Agreement, or with respect to the Securities or
Proceeds, except for such duties as are expressly and specifically set forth in
this Agreement, and the duties and obligations of the Custodian shall be
determined solely by the express provisions of this Agreement. No implied
duties, obligations or responsibilities shall be read into this Agreement
against, or on the part of, the Custodian.

 

9.2 Instructions.

 

(a) The Custodian shall be entitled to refrain from taking any action unless it
has such instruction (in the form of Proper Instructions) from the Company as it
reasonably deems necessary, and shall be entitled to require, upon notice to the
Company, that Proper Instructions to it be in writing. The Custodian shall have
no liability for any action (or forbearance from action) taken pursuant to the
Proper Instruction of the Company.

 

(b) Whenever the Custodian is entitled or required to receive or obtain any
communications or information pursuant to or as contemplated by this Agreement,
it shall be entitled to receive the same in writing, in form, content and medium
reasonably acceptable to it and otherwise in accordance with any applicable
terms of this Agreement; and whenever any report or other information is
required to be produced or distributed by the Custodian it shall be in form,
content and medium reasonably acceptable to it and the Company, and otherwise in
accordance with any applicable terms of this Agreement.

 



- 17 -

 

 

9.3 General Standards of Care. Notwithstanding any terms contained in this
Agreement to the contrary, the acceptance by the Custodian of its appointment
hereunder is expressly subject to the following terms, which shall govern and
apply to each of the terms and provisions of this Agreement (whether or not so
stated therein):

 

(a) The Custodian may rely on and shall be protected in acting or refraining
from acting upon any written notice, instruction, statement, certificate,
request, waiver, consent, opinion, report, receipt or other paper or document
furnished to it (including any of the foregoing provided to it by telecopier or
electronic means), not only as to its due execution and validity, but also as to
the truth and accuracy of any information therein contained, which it in good
faith believes to be genuine and signed or presented by the proper person (which
in the case of any instruction from or on behalf of the Company shall be an
Authorized Person); and the Custodian shall be entitled to presume the
genuineness and due authority of any signature appearing thereon. The Custodian
shall not be bound to make any independent investigation into the facts or
matters stated in any such notice, instruction, statement, certificate, request,
waiver, consent, opinion, report, receipt or other paper or document, provided,
however, that if the form thereof is specifically prescribed by the terms of
this Agreement, the Custodian shall examine the same to determine whether it
substantially conforms on its face to such requirements hereof.

 

(b) Neither the Custodian nor any of its directors, officers or employees shall
be liable to anyone for any error of judgment, or for any act done or step taken
or omitted to be taken by it (or any of its directors, officers or employees),
or for any mistake of fact or law, or for anything which it may do or refrain
from doing in connection herewith, unless such action constitutes gross
negligence, willful misconduct or bad faith on its part and in breach of the
terms of this Agreement. The Custodian shall not be liable for any action taken
by it in good faith and reasonably believed by it to be within powers conferred
upon it, or taken by it pursuant to any direction or instruction by which it is
governed hereunder, or omitted to be taken by it by reason of the lack of
direction or instruction required hereby for such action. The Custodian shall
not be under any obligation at any time to ascertain whether the Company is in
compliance with the 1940 Act, the regulations thereunder or the Company’s
investment objectives and policies then in effect.

 

(c) In no event shall the Custodian be liable for any indirect, special or
consequential damages (including lost profits) whether or not it has been
advised of the likelihood of such damages.

 

(d) The Custodian may consult with, and obtain advice from, legal counsel
selected in good faith with respect to any question as to any of the provisions
hereof or its duties hereunder, or any matter relating hereto, and the written
opinion or advice of such counsel shall be full and complete authorization and
protection in respect of any action taken, suffered or omitted by the Custodian
in good faith in accordance with the opinion and directions of such counsel; the
reasonable cost of such services shall be reimbursed pursuant to Section 8.2
above.

 



- 18 -

 

 

(e) The Custodian shall not be deemed to have notice of any fact, claim or
demand with respect hereto unless actually known by an officer working in its
[Corporate Trust Services] group and charged with responsibility for
administering this Agreement or unless (and then only to the extent received) in
writing by the Custodian at the applicable address(es) as set forth in Section
15 and specifically referencing this Agreement.

 

(f) No provision of this Agreement shall require the Custodian to expend or risk
its own funds, or to take any action (or forbear from action) hereunder which
might in its judgment involve any expense or any financial or other liability
unless it shall be furnished with acceptable indemnification. Nothing in this
Agreement shall obligate the Custodian to commence, prosecute or defend legal
proceedings in any instance, whether on behalf of the Company or on its own
behalf or otherwise, with respect to any matter arising hereunder, or relating
to this Agreement or the services contemplated hereby.

 

(g) The permissive right of the Custodian to take any action hereunder shall not
be construed as duty.

 

(h) The Custodian may act or exercise its duties or powers hereunder through
agents or attorneys, and the Custodian shall not be liable or responsible for
the actions or omissions of any such agent or attorney appointed and maintained
with reasonable due care.

 

(i) All indemnifications contained in this Agreement in favor of the Custodian
shall survive the termination of this Agreement.

 

9.4 Indemnification; Custodian’s Lien.

 

(a) The Company shall and hereby does indemnify and hold harmless the Custodian
for and from any and all costs and expenses (including reasonable and documented
out-of-pocket attorney’s fees and expenses), and any and all losses, damages,
claims and liabilities, that may arise, be brought against or incurred by the
Custodian, and any advances or disbursements made by the Custodian (including in
respect of any Account overdraft, returned deposit item, chargeback, provisional
credit, settlement or assumed settlement, reclaimed payment, claw-back or the
like), as a result of, relating to or arising out of this Agreement, or the
administration or performance of the Custodian’s duties hereunder, or the
relationship between the Company (including, for the avoidance of doubt, any
Subsidiary) and the Custodian created hereby, other than such liabilities,
losses, damages, claims, costs and expenses as are directly caused by the
Custodian’s own actions constituting gross negligence or willful misconduct.

 

(b) The Custodian shall have and is hereby granted a continuing lien upon and
security interest in, and right of set-off against, the Account, and any funds
(and investments in which such funds may be invested) held therein or credited
thereto from time to time, whether now held or hereafter required, and all
proceeds thereof, to secure the payment of any amounts that may be owing to the
Custodian under or pursuant to the terms of this Agreement, whether now existing
or hereafter arising.

 

9.5 Force Majeure. Without prejudice to the generality of the foregoing, the
Custodian shall be without liability to the Company for any damage or loss
resulting from or caused by events or circumstances beyond the Custodian’s
reasonable control, including nationalization, expropriation, currency
restrictions, the interruption, disruption or suspension of the normal
procedures and practices of any securities market, power, mechanical,
communications or other technological failures or interruptions, computer
viruses or the like, fires, floods, earthquakes or other natural disasters,
civil and military disturbance, acts of war or terrorism, riots, revolution,
acts of God, work stoppages, strikes, national disasters of any kind, or other
similar events or acts; errors by the Company (including any Authorized Person)
in its instructions to the Custodian; or changes in applicable law, regulation
or orders.

 



- 19 -

 

 

10. SECURITY CODES

 

If the Custodian issues to the Company security codes, passwords or test keys in
order that it may verify that certain transmissions of information, including
Proper Instructions, have been originated by the Company, the Company shall
safeguard any security codes, passwords, test keys or other security devices
which the Custodian shall make available.

 

11. TAX LAW

 

11.1 Domestic Tax Law. The Custodian shall have no responsibility or liability
for any obligations now or hereafter imposed on the Company or the Custodian as
custodian of the Securities or the Proceeds, by the tax law of the United States
or any state or political subdivision thereof. The Custodian shall be kept
indemnified by and be without liability to the Company for such obligations,
including taxes (but excluding any income taxes assessable in respect of
compensation paid to the Custodian pursuant to this Agreement), withholding,
certification and reporting requirements, claims for exemption or refund,
additions for late payment interest, penalties and other expenses (including
legal expenses) that may be assessed against the Company or the Custodian as
custodian of the Securities or Proceeds.

 

11.2 [Reserved.]

 

12. EFFECTIVE PERIOD, TERMINATION AND AMENDMENT

 

12.1 Effective Date. This Agreement shall become effective as of its due
execution and delivery by each of the parties. This Agreement shall continue in
full force and effect until terminated as hereinafter provided. This Agreement
may be terminated by the Custodian or the Company pursuant to Section 12.2.

 

12.2 Termination. This Agreement shall terminate upon the earliest of (a)
occurrence of the effective date of termination specified in any written notice
of termination given by either party to the other not later than ninety (90)
days prior to the effective date of termination specified therein or (b) such
other date of termination as may be mutually agreed upon by the parties in
writing.

 

12.3 Resignation. The Custodian may at any time resign under this Agreement by
giving not less than ninety (90) days advance written notice thereof to the
Company.

 



- 20 -

 

 

12.4 Successor. Prior to the effective date of termination of this Agreement, or
the effective date of the resignation of the Custodian, as the case may be, the
Company shall give Proper Instruction to the Custodian designating a successor
Custodian, if applicable.

 

12.5 Payment of Fees, etc. Upon termination of this Agreement or resignation of
the Custodian, the Company shall pay to the Custodian such compensation, and
shall likewise reimburse the Custodian for its costs, expenses and
disbursements, as may be due as of the date of such termination or resignation
(or removal, as the case may be). All indemnifications in favor of the Custodian
under this Agreement shall survive the termination of this Agreement or any
resignation or removal of the Custodian.

 

12.6 Final Report. In the event of any resignation or removal of the Custodian,
the Custodian shall provide to the Company a complete final report or data file
transfer of any Confidential Information as of the date of such resignation or
removal.

 

13. REPRESENTATIONS AND WARRANTIES

 

13.1 Representations of the Company. The Company represents and warrants to the
Custodian that:

 

(a) it has the power and authority to enter into and perform its obligations
under this Agreement, and it has duly authorized and executed this Agreement so
as to constitute its valid and binding obligation; and

 

(b) in giving any instructions which purport to be “Proper Instructions” under
this Agreement, the Company will act in accordance with the provisions of its
certificate of incorporation and bylaws and any applicable laws and regulations.

 

13.2 Representations of the Custodian. The Custodian hereby represents and
warrants to the Company that:

 

(a) it is qualified to act as a custodian pursuant to Section 26(a)(1) of the
1940 Act;

 

(b) it has the power and authority to enter into and perform its obligations
under this Agreement;

 

(c) it has duly authorized and executed this Agreement so as to constitute its
valid and binding obligations; and

 

(d) that it maintains business continuity policies and standards that include
data file backup and recovery procedures that comply with all applicable
regulatory requirements.

 



- 21 -

 

 

14. PARTIES IN INTEREST; NO THIRD PARTY BENEFIT

 

This Agreement is not intended for, and shall not be construed to be intended
for, the benefit of any third parties and may not be relied upon or enforced by
any third parties (other than successors and permitted assigns pursuant to
Section 19).

 

15. NOTICES

 

Any Proper Instructions shall be given to the following address (or such other
address as either party may designate by written notice to the other party), and
otherwise any notices, approvals and other communications hereunder shall be
sufficient if made in writing and given to the parties at the following address
(or such other address as either of them may subsequently designate by notice to
the other), given by (i) certified or registered mail, postage prepaid,
(ii) recognized courier or delivery service, or (iii) confirmed facsimile, with
a duplicate sent on the same day by first class mail, postage prepaid:

 

(a) if to the Company, to      

Business Development Corporation of America II

405 Park Avenue, 3rd Floor

New York, New York 10022

Attention: General Counsel

Fax: (212) 421-5799

  (b) if to the Custodian (other than in its role as Document Custodian), to  

U.S. Bank Global Corporate Trust Services

One Federal Street, 3rd Floor

Boston, MA 02110

Ref: Business Development Corporation of America II

Attention: Jeffrey B. Stone

Email: jeffrey.stone@usbank.com

  (c) if to the Custodian solely in its role as Document Custodian, to  

U.S. Bank National Association

1719 Otis Way

Florence, South Carolina 29501

Ref: Business Development Corporation of America II

Attention: Steven Garrett

Fax No.: (843) 673-0162

Email: steven.garrett@usbank.com

 



- 22 -

 

 

16. CHOICE OF LAW AND JURISDICTION

 

This Agreement shall be construed, and the provisions thereof interpreted under
and in accordance with and governed by the laws of The Commonwealth of
Massachusetts for all purposes (without regard to its choice of law provisions);
except to the extent such laws are inconsistent with federal securities laws,
including the 1940 Act, in which case such federal securities laws shall govern.

 

17. ENTIRE AGREEMENT; COUNTERPARTS

 

17.1 Complete Agreement. This Agreement constitutes the complete and exclusive
agreement of the parties with regard to the matters addressed in this Agreement
and supersedes and terminates as of the date hereof, all prior agreements,
agreements or understandings, oral or written between the parties to this
Agreement relating to such matters.

 

17.2 Counterparts. This Agreement may be executed in any number of counterparts
and all counterparts taken together shall constitute one and the same
instrument.

 

17.3 Facsimile Signatures. The exchange of copies of this Agreement and of
signature pages by facsimile transmission shall constitute effective execution
and delivery of this Agreement as to the parties and may be used in lieu of the
original Agreement for all purposes. Signatures of the parties transmitted by
facsimile shall be deemed to be their original signatures for all purposes.

 

18. AMENDMENT; WAIVER

 

18.1 Amendment. This Agreement may not be amended except by an express written
instrument duly executed by each of the Company and the Custodian.

 

18.2 Waiver. In no instance shall any delay or failure to act be deemed to be or
effective as a waiver of any right, power or term hereunder, unless and except
to the extent such waiver is set forth in an express written instrument signed
by the party against whom it is to be charged.

 

19. SUCCESSOR AND ASSIGNS

 

19.1 Successors Bound. The covenants and agreements set forth in this Agreement
shall be binding upon and inure to the benefit of each of the parties and their
respective successors and permitted assigns. Neither party shall be permitted to
assign their rights under this Agreement without the written consent of the
other party; provided, however, that the foregoing shall not limit the ability
of the Custodian to delegate certain duties or services to or perform them
through agents or attorneys appointed with due care as expressly provided in
this Agreement.

 

19.2 Merger and Consolidation. Any corporation or association into which the
Custodian may be merged or converted or with which it may be consolidated, or
any corporation or association resulting from any merger, conversion or
consolidation to which the Custodian shall be a party, or any corporation or
association to which the Custodian transfers all or substantially all of its
corporate trust business, shall be the successor of the Custodian hereunder, and
shall succeed to all of the rights, powers and duties of the Custodian
hereunder, without the execution or filing of any paper or any further act on
the part of any of the parties hereto.

 



- 23 -

 

 

20. SEVERABILITY

 

The terms of this Agreement are hereby declared to be severable, such that if
any term hereof is determined to be invalid or unenforceable, such determination
shall not affect the remaining terms.

 

21. REQUEST FOR INSTRUCTIONS

 

If, in performing its duties under this Agreement, the Custodian is required to
decide between alternative courses of action, the Custodian may (but shall not
be obliged to) request written instructions from the Company as to the course of
action desired by it. If the Custodian does not receive such instructions within
two (2) days after it has requested them, the Custodian may, but shall be under
no duty to, take or refrain from taking any such courses of action. The
Custodian shall act in accordance with instructions received from the Company in
response to such request after such two-day period except to the extent it has
already taken, or committed itself to take, action inconsistent with such
instructions.

 

22. OTHER BUSINESS

 

Nothing in this Agreement shall prevent the Custodian or any of its affiliates
from engaging in other business, or from entering into any other transaction or
financial or other relationship with, or receiving fees from or from rendering
services of any kind to the Company or any other Person. Nothing contained in
this Agreement shall constitute the Company and/or the Custodian (and/or any
other Person) as members of any partnership, joint venture, association,
syndicate, unincorporated business or similar assignment as a result of or by
virtue of the engagement or relationship established by this Agreement.

 

23. REPRODUCTION OF DOCUMENTS

 

This Agreement and all schedules, exhibits, attachments and amendment hereto may
be reproduced by any photographic, photostatic, microfilm, micro-card, miniature
photographic or other similar process. The parties hereto each agree that any
such reproduction shall be admissible in evidence as the original itself in any
judicial or administrative proceeding, whether or not the original is in
existence and whether or not such reproduction was made by a party in the
regular course of business, and that any enlargement, facsimile or further
production shall likewise be admissible in evidence.

 

24. MISCELLANEOUS

 

24.1 Notice for New Accounts. The Company acknowledges receipt of the following
notice:

 



- 24 -

 

 

“IMPORTANT INFORMATION ABOUT PROCEDURES FOR OPENING
A NEW ACCOUNT.

 

To help the government fight the funding of terrorism and money laundering
activities, Federal law requires all financial institutions to obtain, verify
and record information that identifies each person who opens an account. For a
non-individual person such as a business entity, a charity, a trust or other
legal entity the Custodian will ask for documentation to verify its formation
and existence as a legal entity. The Custodian may also ask to see financial
statements, licenses, identification and authorization documents from
individuals claiming authority to represent the entity or other relevant
documentation.”

 

24.2 Data Security. The Custodian represents and warrants that its procedures
with respect to data security are compliant with federal bank regulatory
requirements. The Custodian further agrees to at all times keep the confidential
information provided by the Company confidential and in accordance with its
internal policies and procedures.

 

[SIGNATURES ON FOLLOWING PAGE.]

 

 



- 25 -

 

 



IN WITNESS WHEREOF, each of the parties has caused this Agreement to be executed
and delivered by a duly authorized officer, intending the same to take effect as
the date written above.

 

Witness: BUSINESS DEVELOPMENT CORPORATION OF AMERICA II     By: /s/ Katie Kurtz
Name: Katie Kurtz
Title:   Chief Financial Officer, Treasurer and Secretary By: /s/ Peter M. Budko
Name: Peter M. Budko
Title:   President & Chief Operating Officer           U.S. BANK NATIONAL
ASSOCIATION     Witness:

By: /s/ Jeffrey B. Stone

Name: Jeffrey B. Stone
Title:   Vice President

   

 



SIGNATURE PAGE

 

 

SCHEDULE A

 

(Trade Confirmation)

[See Attached.]

 

 



SCHEDULE A

 

 

SCHEDULE B

 

(Initial Authorized Persons)

 

Any of the following persons (each acting singly) shall be an Authorized Person
(as this list may subsequently be modified by the Company from time to time by
written notice to the Custodian):

 

NAME TITLE SPECIMEN SIGNATURE Peter M. Budko Chief Executive Officer /s/ Peter
M. Budko Katie P. Kurtz Chief Financial Officer, Treasurer and Secretary /s/
Katie P. Kurtz

 

 



SCHEDULE B

 